Atkinson, J.
Hnder the contention of the plaintiff the question is whether the defendant was liable as an innkeeper to the plaintiff as his guest. All persons entertained for hire at an inn are guests. Civil Code, §2934. “It is not necessary to show actual delivery to the innkeeper. Depositing goods in a public room set apart for such articles or leaving them in the room of the guest, or placing a horse in the stable, is a delivery to the innkeeper; if, however, the guest delivers his goods to a servant under special charge- to him to keep the same, the innkeeper is .not liable therefor.” --§2936. The expressions, “depositing goods in a public *566room set apart for such articles,” and “placing a horse in the stable,” as used in the section of the code last cited, aré to be understood as relating to such acts of a guest as distinguished from such acts bjr a mere intruder or stranger having no relation of guest to tbe innkeeper, and at no time establishing such a relation. It was held in Yorke v. Grindstone, 1 Salk. 388 (Yorke v Grenaugh, 2 Lord Raymond, 866), that if a traveller leave his horse at an inn and lodge elsewhere, he is, for the purpose of this rule, to be deemed a guest, because, it was said, it “must be fed, by which the innkeeper has gain; otherwise if he had left a trunk or a dead thing.” There has been some diversity of opinion as to when the relationship of innkeeper and guest was impliedly established by the mere leaving of a horse at the stable of an innkeeper, at least so far as affected the safe-keeping of the horse and liability for any injury to it. But the authorities which have held that the relation of innkeeper and guest was thus established have had, as their underlying reason, the existence of a state of facts “by which the innkeeper has gain,” as it is expressed in the quotation above made; that is, that there should be such an express or implied contract between the person who leaves the horse and the innkeeper as would authorize a charge by the latter as such for the service. See note to Calye’s case, 1 Smith’s Lead. Cas. (9th ed.) 250; Healey v. Gray, 68 Me. 489 (28 Am. R. 80); Ingallsbee v. Wood, 33 N. Y. 577 (88 Am. D. 409); Mason v. Thompson, 9 Pick, 280 (20 Am. D. 471); McDaniels v. Robinson, 26 Vt. 316 (62 Am. D. 574); Id., 28 Vt. 387 (67 Am. D. 720); Gelley v. Clerk, 3 Cro. Jac. 188; Beale on Innkeepers & Hotels, §§121-2, 131-2; Strauss v. County Hotel, L. R. 12 Q. B. Div. 27. Here the plaintiff did not expressly or impliedly place his horse with the innkeeper or his servant to be fed and cared for. He stated to the latter that he intended to return at dinner time and feed the horse himself. He gave no intimation of any intention to obtain the feed from the innkeeper. The evidence showed that there was no custom to charge where a person provided his own feed for his mule. There was lacking, therefore, the establishment of any situation which created a right to profit on the part of the innkeeper. The plaintiff, though on the premises, did not go to the inn, or give any intimation! to the proprietor of his presence or intention to become a guest or even of his expectation to return for dinner. *567He testified that his companion took dinner at the inn, and that he intended to take dinner with his comrade; but whether this was to be as the guest of the latter or as the guest of the innkeeper is not clear. At any rate, whatever was his private intention on this subject, it was in no way shown to have been communicated to the innkeeper or any authorized agent of his. The plaintiff left the premises. Where he went or how long he stayed does not appear. But before the dinner hour had arrived he heard that his mule had been stung by bees, and went to its relief. So that he never in fact took dinner at the inn, nor did anything else tending to establish the relation of innkeeper and guest. These facts were not sufficient to show that when his mule was injured he was the guest of the inn, and that the defendant was liable as an innkeeper for such injury. This ruling does not in any way conflict with that in Coskery v. Nagle, 83 Ga. 696 (10 S. E. 491, 6 L. R. A. 483, 20 Am. St. R. 333), and similar cases, where a traveller delivered his baggage to a porter of an inn at a station for the purpose of having it carried to the inn where he was proceeding to become a guest, and did so become. See, on the general subject, Tulane Hotel Co. v. Holohan, 112 Tenn. 214 (79 S. W. 113, 105 Am. St. R. 930, 2 Am. & Eng. Ann. Cas. 345, and note).

Judgment affirmed.


All the Justices concur.